DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-16 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/046061, filed August 9, 2018, which claims the benefit of U.S. Provisional Application No. 62/544,083, filed August 11, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6, 13 and 14 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6, 13 and 14 have not been further treated on the merits.
Claim 1 is objected to because of the following informalities:
p. 500 line 9 recites: 
    PNG
    media_image1.png
    21
    351
    media_image1.png
    Greyscale
 ; there is an extra comma here.
Claim 2 is objected to because of the following informalities:
p. 502 line 3 recites: 
    PNG
    media_image2.png
    20
    412
    media_image2.png
    Greyscale
; there is an extra comma here.
Claim 5 refers to Table A from the specification.  
Claim 15 refers to any one of several Tables from the specification.
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  The recitations of claims 5 and 15 do not appear, of necessity, to require incorporation by reference.  
Claims 9-11 contain the phrase 
    PNG
    media_image3.png
    21
    273
    media_image3.png
    Greyscale
, which appear to be missing the word “salt” in each case.
Appropriate correction of all of the above is required.
Claims 15 and 16 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the group “-NH” as an option to further substitute R6.  It is unclear how the valence requirements for nitrogen are satisfied when adding “-NH” to any of the recited R6 groups.  Claims 2 and 9 have the same issue.
Claim 3, depending from claim 1, recites the phrase “wherein each R5 and R6 are independently as defined in Formula (II);”.  However, there is no “Formula (II)” recited in claim 1.  Accordingly, this limitation in claim 3 lacks antecedent basis.
Claim 9, depending from claim 1, recites (in part) the limitation “R4 is chosen from H, deuterium,…”.  Claim 1 recites the limitation “wherein any R4 group containing hydrogen can have one or more hydrogen replaced with deuterium”.  The question here is: does H (recited as an option for R4 in claim 1) actually “contain hydrogen”?  If not, then it apparently cannot itself be substituted with deuterium 
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claims 1-16 appear to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625